Name: Commission Regulation (EEC) No 1890/93 of 13 July 1993 abolishing a countervailing charge on cherries originating in Hungary
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7. 93 Official Journal of the European Communities No L 171 /37 COMMISSION REGULATION (EEC) No 1890/93 of 13 July 1993 abolishing a countervailing charge on cherries originating in Hungary charge on imports of cherries originating in Hungary, can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1 602/93 (3) introduced a countervailing charge on cherries originating in Hungary ; Whereas for cherries originating in Hungary, there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1602/93 is hereby repealed from 13 July 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . 0 OJ No L 69, 20 . 3 . 1993, p . 7. 0 OJ No L 153, 25. 6 . 1993, p . 41 .